DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13, 16-21 and 24-28 are pending.
Claims 1-12, 14-15 and 22-23 are cancelled.


Response to Amendment
The amendment, filed 12 July 2022, is fully responsive.


Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kholaif (US 2020/0036592 A1), hereinafter ‘Kholaif’, in view of Gillette et al. (US 2018/0266718 A1), hereinafter ‘Gillette’.

Regarding claim 13, Kholaif teaches:
An air-conditioning device control method comprising: (Kholaif: Abstract “An example of a system may include a processing resource and a computing device comprising instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device; and configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”; [0013] “As used herein, an environment-automation device may include a computing device that automates the control and/or modification of an environment. For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”)
receiving an instruction sent by a terminal device; (Kholaif: [0025] “The system 100 may include a client device 104. The client device 104 may include any data processing equipment such as a computer, laptop, cellular phone, smart phone, personal digital assistant, tablet devices, smart devices, wearable smart devices, smart watch, smart glasses, augmented reality devices, virtual reality devices, etc.”; [0030] “The management frame may include an association request frame. A NIC of the client device 104 may begin an association process by sending an association request to the network device 102. This frame may carry information about the NIC (e.g., supported data rates) and the SSID of the network it wishes to associate with. After receiving the association request, the network device 102 may consider associating with the NIC, and (if accepted) reserves memory space and establishes an association ID for the NIC.”) [The client device 104 reads on “a terminal device”. The network device 102 receiving the management frame from the client device 104 reads on “receiving an instruction”.]
judging whether the instruction comes from a preset local area network; (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0019] “The system 100 may include a network device 102. The network device 102 may be connected to a computing network. For example, the network device 102 may be connected to a local area network providing network coverage in and/or around an environment such as home, an office building, a vehicle, an outdoor space, etc.”; [0013] “An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”; [0021] “For example, the network device 102 may be a wireless access point for a wireless local area network of a building and the environment-automation device 106 may be a computing device such as a smart thermostat for the building and may be connected to the wireless local area network of a building. In some examples, environment-automation device 106 may be a component or module of a network device 102.”; [0029] “As used herein, a management frame may include an authentication frame. An authentication may include process whereby the network device 102 accepts or rejects the identity of radio network interface cards (NICs) of the client device 102. The NIC may begin the process by sending an authentication frame containing its identity to the network device 102.”) [The network device 102 connected to the local area network that provides coverage in and is associated with the environment and corresponding environment-automation device 106 reads on “a preset local area network”. The network device determining to accept or reject the identity of the client device 104 based on the management frame, and upon acceptance, providing associated user profile to command the environment-automation device 106 reads on “judging whether the instruction comes from a preset local network”.]
in response to the instruction coming from the preset local area network, identifying a user identity according to the instruction; (Kholaif: [0017] “The computing device may include instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device.”; [0044] “For example, a user of a client device 104 and/or an administrator or owner of a computing network may register their own or other's MAC addresses and/or client devices with a user profile and store the correspondence. The registration may occur prior to receiving the management frame from the client device 104, at the time that a first management frame is received from the client device 104, and/or after the time that a first management frame is received from the client device 104. In this manner, a catalog of associations between MAC addresses user profiles may be created and stored. As described above, a guest or unknown user profile is contemplated whereby previously unregistered or unrecognized MAC addresses may be registered to such a user profile until a time where they are assigned to a different user identity.”) [The MAC addresses or client device associated with the user being recognized reads on “identifying a user identity”.] 
acquiring an operation mode of an air-conditioning device that is adapted to the user identity; and (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0035] “A user profile may include a preference of a condition of an environment, such as the temperature, the volume of sounds played, the sounds played, the lighting, the ambiance, the enabled/disabled features of the environment, etc. A user profile may specify settings, a sequence of settings, actions, a sequence of actions, etc. of an environment-automation device 106. For example, a profile may specify that a smart lighting system should be set to a particular brightness, a temperature of a smart thermostat should be set to seventy degrees Fahrenheit, a voice greeting stating “Welcome home, John Smith!” should be played on a smart audio/visual system, and relaxing music should be played on the smart audio/visual system after the greeting.”) [The command of setting of the smart thermostat to seventy degrees for the specific user based on the associated user profile reads on “acquiring an operation mode of an air-conditioning device …”.]
executing the operation mode of the air-conditioning device, including: … in response to determining to switch, switching to the operation mode to operate. (Kholaif: [0013] “For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”; [0016] “In some prior systems, sensors integrated with the environment-automation device may be utilized to trigger actions of the environment-automation device. For example, a smart thermostat may utilize integrated motion sensors to determine if a house is occupied and trigger a home or away mode.”; [0017] “The computing device may include instructions executable by the processing resource to configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”) [The environmental-automation device controlling the air conditioning based on the commands received through the network reads on “executing the operation mode …”. Responsive to detecting the motion reads on “in response to determining to switch”.]

Kholaif does not explicitly teach: executing the operation mode of the air-conditioning device, including: initiating and sending an inquiry to the terminal device, the inquiry including a message regarding whether to switch the air-conditioning device to the operation mode; determining whether to switch the air-conditioning device to the operation mode according to a response from the terminal device.
Gillette teaches:
executing the operation mode of the air-conditioning device, including: initiating and sending an inquiry to the terminal device, the inquiry including a message regarding whether to switch the air-conditioning device to the operation mode; determining whether to switch the air-conditioning device to the operation mode according to a response from the terminal device. (Gillette: [0114] “Thermostat 600 may be able to determine with some granularity where in the home a user is. In some embodiments, thermostat 600 communicates with a user's personal device 1104 and obtains GPS data to determine whether a user is home, and if so, where he is. In some embodiments, thermostat 600 uses a geofencing to determine what zone or room of the home a user is in and adjusts operation accordingly. Geofencing allows a boundary to be defined based on locational information. Thermostat 600 may adjust operation based on detected occupancy and location. For example, if a user is detected on the upper floor of a home, thermostat 600 may increase conditioning on the upper floor. Thermostat 600 could detect that there are no occupants on the lower floor and decrease conditioning to the lower floor.”; [0115] “Thermostat 600 may allow users to set their occupancy status through an application or as an input to thermostat 600. In some embodiments, a user may input their occupancy status through an object 1104 such as a cellphone. For example, Jill may set her status as “away.” In some embodiments, different users may have different settings, and thermostat 600 may determine the level of occupancy from the status information received. In some embodiments, thermostat 600 is able to automatically update a user's status based on the connectivity of an object 1104 which, in some embodiments, is a cellphone.”; [0116] “In some embodiments, thermostat 600 may send push notifications to a user's cellphone 1104 depending on their detected location. For example, if Jill is detected to have left her home, thermostat 600 may display a prompt asking if she would like to set her status as “away.” In some embodiments, when a user is away, the system associated with thermostat 600 goes into an energy efficient state which may not be comfortable to occupants remaining in the home. Thermostat 600 may allow a master user to override all commands given to thermostat 600 from other users. In some embodiments, if a master user is away, the system will go into an energy efficient state despite the occupancy of the home by other users. Thermostat 600 may display a warning to the master user that another user is still home, and ask whether she would still like to set her status as “away.” For example, if Jill is the master user and is detected leaving her home, thermostat 600 may ask whether she would like to set her status to “away.” If she chooses “Yes”, thermostat 600 may warn her that Jack is still home, and that the system will go into an energy efficient state despite his occupancy. Thermostat 600 may ask whether a user is sure she wishes to change her status. If a user selects “Yes”, the system will execute whatever command is associated with no occupancy.”) [The away mode or home mode reads on “the operation mode”. Displaying the prompt or asking whether the user is sure she wishes to change her status reads on “sending an inquiry to the terminal device”. The system executing upon the user selecting Yes reads on “according to a response from the terminal device”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kholaif and Gillette before them, to modify the hvac control of a premise using settings based on a user profile of the identified user with a mobile device to incorporate prompting or asking whether the identified user is sure he or she wishes to change his or her status.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the identified user to have an opportunity to control the hvac through interaction in case there are other occupants in the premise (Gillette: [0116] “In some embodiments, thermostat 600 may send push notifications to a user's cellphone 1104 depending on their detected location. For example, if Jill is detected to have left her home, thermostat 600 may display a prompt asking if she would like to set her status as “away.” In some embodiments, when a user is away, the system associated with thermostat 600 goes into an energy efficient state which may not be comfortable to occupants remaining in the home. Thermostat 600 may allow a master user to override all commands given to thermostat 600 from other users. In some embodiments, if a master user is away, the system will go into an energy efficient state despite the occupancy of the home by other users. Thermostat 600 may display a warning to the master user that another user is still home, and ask whether she would still like to set her status as ‘away.’”).

Regarding claim 16, Kholaif and Gillette teach all the features of claim 13.
Kholaif further teaches:
wherein judging whether the instruction comes from the preset local area network includes: extracting network identification information from the instruction; and judging whether the instruction comes from the preset local area network according to the network identification information. (Kholaif: [0029] “As used herein, a management frame may include an authentication frame. An authentication may include process whereby the network device 102 accepts or rejects the identity of radio network interface cards (NICs) of the client device 102. The NIC may begin the process by sending an authentication frame containing its identity to the network device 102.”; [0034] “For example, the system 100 may include instructions executable by the processing resource to determine a user profile associated with a client device 104. For example, the user profile associated with a particular client device 104 may be determined from a network management frame sent from that client device 104. The network management frame may indicate a unique identifier assigned to a client device 104 that may be extracted from the management frame and referenced against an association between unique identifiers and their corresponding user profiles.) [The authentication frame of the management frame containing identity reads on reads on “network identification information from the instruction”.]

Regarding claim 17, Kholaif and Gillette teach all the features of claim 13.
Kholaif further teaches:
wherein identifying the user identity according to the instruction includes: acquiring at least one of local area network IP information of the instruction or login ID information of the instruction; and identifying the user identity according to the at least one of the local area network IP information or the login ID information of the instruction. (Kholaif: [0032] “As described above, the management frames communicated from a client device 104 to a network device 104 may include information about the client device 104. The management frames may specify a MAC address of the client device 104, a signal strength indicator of the client device 104, an indication of the device type of the client device 104 (e.g., smartphone device, laptop device, tablet device, wearable device, etc.).”; [0034] “For example, the system 100 may include instructions executable by the processing resource to determine a user profile associated with a client device 104. For example, the user profile associated with a particular client device 104 may be determined from a network management frame sent from that client device 104. The network management frame may indicate a unique identifier assigned to a client device 104 that may be extracted from the management frame and referenced against an association between unique identifiers and their corresponding user profiles.”) [The MAC address or the unique identifier of the management frame reads on “login ID information of the instruction”.]

Regarding claim 18, Kholaif and Gillette teach all the features of claim 13.
Gillette further teaches:
wherein acquiring the operation mode adapted to the user identity includes taking an operation mode set by a user in a last use of the air-conditioning device as the operation mode adapted to the user identity. (Gillette: [0162] “Thermostat 600 may alter staging, airflow, or other system parameters based on historical performance. In some embodiments, analytics service 2504 may search through historical data to find periods of operation which match conditions and select the settings and commands which produced the most desirable result according to the user's preferences.”) [The settings and commands to match conditions according to the user’s preferences based on historical data reads on “an operation mode set by a user … in a last use of the air-conditioning device as the operation mode adapted to the user identity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kholaif and Gillette before them, to modify the hvac control using settings based on a user profile to incorporate determining settings and commands to match conditions according to the user’s preferences based on historical data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for producing the most desirable results according to the user’s preferences (Gillette: [0162] “Thermostat 600 may alter staging, airflow, or other system parameters based on historical performance. In some embodiments, analytics service 2504 may search through historical data to find periods of operation which match conditions and select the settings and commands which produced the most desirable result according to the user's preferences.”).

Regarding claim 19, Kholaif and Gillette teach all the features of claim 13.
Kholaif further teaches:
wherein acquiring the operation mode adapted to the user identity includes: acquiring historical data of an operation parameter set by a user during use of the air-conditioning device; and determining the operation mode adapted to the user identity according to the historical data. (Kholaif: [0040] “In another example, the profile for an owner of a home network may be created from an analysis of the historical temperature settings he has entered to a smart thermostat.”) [The owner entering settings to the smart thermostat reads on “an operation parameter set by a user …”, and using the historical temperature settings for creating the user profile reads on “acquiring historical data … and determining the operation mode …”.]

Regarding claim 20, Kholaif and Gillette teach all the features of claim 13.
Kholaif further teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform the air-conditioning device control method according to claim 13. (Kholaif: [0078], figure 3 “FIG. 3 illustrates a diagram 330 of a processing resource 332 and a non-transitory machine-readable medium 334 for user profile environment-automation configurations consistent with the disclosure. A memory resource, such as the non-transitory machine-readable medium 334, may be used to store instructions (e.g., 336, 338, 340, etc.) executed by the processing resource 332 to perform the operations as described herein.”)

Regarding claim 21:
The claim recites similar limitations as corresponding claim 13 and is rejected using the same teachings and rationale.

Regarding claim 24, Kholaif and Gillette teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 16 and is rejected using the same teachings and rationale.

Regarding claim 25, Kholaif and Gillette teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 17 and is rejected using the same teachings and rationale.

Regarding claim 26, Kholaif and Gillette teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 18 and is rejected using the same teachings and rationale.

Regarding claim 27, Kholaif and Gillette teach all the features of claim 21.
The claim recites similar limitations as corresponding claim 19 and is rejected using the same teachings and rationale.

Regarding claim 28, Kholaif teaches:
An air-conditioning device control method comprising: (Kholaif: Abstract “An example of a system may include a processing resource and a computing device comprising instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device; and configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”; [0013] “As used herein, an environment-automation device may include a computing device that automates the control and/or modification of an environment. For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”)
receiving an instruction sent by a terminal device; (Kholaif: [0025] “The system 100 may include a client device 104. The client device 104 may include any data processing equipment such as a computer, laptop, cellular phone, smart phone, personal digital assistant, tablet devices, smart devices, wearable smart devices, smart watch, smart glasses, augmented reality devices, virtual reality devices, etc.”; [0030] “The management frame may include an association request frame. A NIC of the client device 104 may begin an association process by sending an association request to the network device 102. This frame may carry information about the NIC (e.g., supported data rates) and the SSID of the network it wishes to associate with. After receiving the association request, the network device 102 may consider associating with the NIC, and (if accepted) reserves memory space and establishes an association ID for the NIC.”) [The client device 104 reads on “a terminal device”. The network device 102 receiving the management frame from the client device 104 reads on “receiving an instruction”.]
judging whether the instruction comes from a preset local area network; (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0019] “The system 100 may include a network device 102. The network device 102 may be connected to a computing network. For example, the network device 102 may be connected to a local area network providing network coverage in and/or around an environment such as home, an office building, a vehicle, an outdoor space, etc.”; [0013] “An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”; [0021] “For example, the network device 102 may be a wireless access point for a wireless local area network of a building and the environment-automation device 106 may be a computing device such as a smart thermostat for the building and may be connected to the wireless local area network of a building. In some examples, environment-automation device 106 may be a component or module of a network device 102.”; [0029] “As used herein, a management frame may include an authentication frame. An authentication may include process whereby the network device 102 accepts or rejects the identity of radio network interface cards (NICs) of the client device 102. The NIC may begin the process by sending an authentication frame containing its identity to the network device 102.”) [The network device 102 connected to the local area network that provides coverage in and is associated with the environment and corresponding environment-automation device 106 reads on “a preset local area network”. The network device determining to accept or reject the identity of the client device 104 based on the management frame, and upon acceptance, providing associated user profile to command the environment-automation device 106 reads on “judging whether the instruction comes from a preset local network”.]
in response to the instruction coming from the preset local area network, identifying a user identity according to the instruction; (Kholaif: [0017] “The computing device may include instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device.”; [0044] “For example, a user of a client device 104 and/or an administrator or owner of a computing network may register their own or other's MAC addresses and/or client devices with a user profile and store the correspondence. The registration may occur prior to receiving the management frame from the client device 104, at the time that a first management frame is received from the client device 104, and/or after the time that a first management frame is received from the client device 104. In this manner, a catalog of associations between MAC addresses user profiles may be created and stored. As described above, a guest or unknown user profile is contemplated whereby previously unregistered or unrecognized MAC addresses may be registered to such a user profile until a time where they are assigned to a different user identity.”) [The MAC addresses or client device associated with the user being recognized reads on “identifying a user identity”.] 
acquiring an operation mode of an air-conditioning device that is adapted to the user identity; … and (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0035] “A user profile may include a preference of a condition of an environment, such as the temperature, the volume of sounds played, the sounds played, the lighting, the ambiance, the enabled/disabled features of the environment, etc. A user profile may specify settings, a sequence of settings, actions, a sequence of actions, etc. of an environment-automation device 106. For example, a profile may specify that a smart lighting system should be set to a particular brightness, a temperature of a smart thermostat should be set to seventy degrees Fahrenheit, a voice greeting stating “Welcome home, John Smith!” should be played on a smart audio/visual system, and relaxing music should be played on the smart audio/visual system after the greeting.”) [The command of setting of the smart thermostat to seventy degrees for the specific user based on the associated user profile reads on “acquiring an operation mode of an air-conditioning device …”.]
executing the operation mode of the air-conditioning device. (Kholaif: [0013] “For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”; [0016] “In some prior systems, sensors integrated with the environment-automation device may be utilized to trigger actions of the environment-automation device. For example, a smart thermostat may utilize integrated motion sensors to determine if a house is occupied and trigger a home or away mode.”; [0017] “The computing device may include instructions executable by the processing resource to configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”) [The environmental-automation device controlling the air conditioning based on the commands received through the network reads on “executing the operation mode …”.]

Kholaif does not explicitly teach: taking an operation mode set by a user identified by the user identity in a last use of the air-conditioning device as the operation mode adapted to the user identity.
Gillette teaches:
taking an operation mode set by a user identified by the user identity in a last use of the air-conditioning device as the operation mode adapted to the user identity. (Gillette: [0162] “Thermostat 600 may alter staging, airflow, or other system parameters based on historical performance. In some embodiments, analytics service 2504 may search through historical data to find periods of operation which match conditions and select the settings and commands which produced the most desirable result according to the user's preferences.”) [The settings and commands to match conditions according to the user’s preferences based on historical data reads on “an operation mode set by a user … in a last use of the air-conditioning device as the operation mode adapted to the user identity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kholaif and Gillette before them, to modify the hvac control using settings based on a user profile to incorporate determining settings and commands to match conditions according to the user’s preferences based on historical data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for producing the most desirable results according to the user’s preferences (Gillette: [0162] “Thermostat 600 may alter staging, airflow, or other system parameters based on historical performance. In some embodiments, analytics service 2504 may search through historical data to find periods of operation which match conditions and select the settings and commands which produced the most desirable result according to the user's preferences.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116